IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0810-19


                                THE STATE OF TEXAS

                                              v.

                              RICARDO MATA, Appellee

                          ORDER TO FILE BRIEF
                 FROM THE THIRTEENTH COURT OF APPEALS
                            HIDALGO COUNTY

              Per curiam.

                                        ORDER

       On September 18, 2020, this Court granted the State’s petition for discretionary

review. The trial court appointed Oscar Renee Flores as counsel to represent Appellee in

this case. Appellee’s counsel filed a brief claiming this Court has no jurisdiction because

the parties entered into a plea bargain in October of 2018. At the time of the plea bargain,

the case was pending in the court of appeals; thus, the trial court’s jurisdiction was

suspended. TEX. R. APP. 25.2(g). In addition, the trial court has since issued an order
stating that it was vacating its October 2018 judgment and returning the parties to the

positions they occupied before the plea bargain.

         As of this date, Appellee’s counsel has not filed a brief on the merits of the ground

on which review is granted. Oral argument is set in this case for May 5, 2021.

Accordingly, counsel is ordered to file a brief within five days of the date of this Order.

See TEX. R. APP. P. 70.4; see also Hunter v. State, 954 S.W.2d 767 (Tex. Crim. App.

1995).


Delivered April 27, 2021
Do not publish